Citation Nr: 1502876	
Decision Date: 01/21/15    Archive Date: 01/27/15

DOCKET NO.  11-26 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to waiver of recovery of an overpayment of VA nonservice-connected pension benefits in the amount of $4,925.00. 


REPRESENTATION

Appellant represented by:	Maryland Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Counsel


INTRODUCTION

The Veteran served on active military duty from August 1971 to August 1974 and from October 1974 to November 1975. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 decision of the Department of Veterans Affairs Regional Office (RO) in Committee on Waivers and Compromises (COWC) of the Debt Management Center (DMC), which denied the Veteran's request for a waiver of recovery of overpayment of VA nonservice-connected pension benefits. (Although one part of the decision states it was dated in "March 2010," given the facts in this case this date is impossible, and the Board finds that the decision was actually in August 2010).

The Veteran withdrew his request for a Board hearing in December 2014. 


FINDINGS OF FACT

1.  Effective May 4, 2010, the Veteran was awarded VA nonservice-connected pension benefits. 

2.  The Veteran willfully misrepresented his annual income by not reporting his wife's income in order to receive VA nonservice-connected pension benefits to which he was not entitled. 


CONCLUSION OF LAW

Waiver of the recovery of an overpayment of VA pension benefits in the calculated amount of $4,925.00 is precluded by reason of misrepresentation on the part of the Veteran.  38 U.S.C.A. § 5302(c) (West 2014); 38 C.F.R. §§ 1.962, 1.963, 1.965 (2014). 





REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 

As the Veteran's claim involves a request for waiver of recovery of overpayment, involving Chapter 53 of Title 38 of the Unites States Code, the duty to notify and assist provisions of the VCAA do not apply. Lueras v. Principi, 18 Vet. App. 435 (2004); Barger v. Principi, 16 Vet. App. 132, 138 (2002); see also 38 U.S.C.A. §§ 5103, 5103A (West 2014). 

Pension is a benefit payable by VA to a veteran of a period of war who is permanently and totally disabled from nonservice-connected disability not the result of his or her willful misconduct. 38 U.S.C.A. § 1521(a) (West 2002); 38 C.F.R. § 3.3(a)(3) (2014); Martin v. Brown, 7 Vet. App. 196, 198 (1994).

Basic entitlement exists if, among other things, the Veteran's income is not in excess of the applicable maximum annual pension rate (MAPR) specified in 38 C.F.R. § 3.23 as changed periodically and reported in the Federal Register. 38 U.S.C.A. § 1521 (West 2014); 38 C.F.R. §§ 3.3(a)(3), 3.23(a), (b), (d)(4) (2014). The MAPR is published in the VA Manual M21-1MR (M21-1MR) and is to be given the same force and effect as if published in VA regulations. 38 C.F.R. §§ 3.21, 3.23. The MAPR is revised every December 1st and is applicable for the following 12 month period. The MAPR shall be reduced by the amount of the countable annual income of the Veteran. 38 U.S.C.A. §§ 1503, 1521; 38 C.F.R. §§ 3.3, 3.23 (2014). 

In determining annual income for pension purposes, all payments of any kind or from any source (including salary, retirement or annuity payments, or similar income, which has been waived) shall be included during the 12 month annualization period in which received, except for listed exclusions.  38 U.S.C.A. § 1503(a); 38 C.F.R. § 3.271(a). 

For pension benefits, it is the responsibility of the recipient of VA pension benefits to notify VA of all circumstances which will affect entitlement to receive the rate of the benefit being paid.  That is, the recipient of VA benefits must notify VA when he or she acquires knowledge that income, marital status, or dependency status will change or other circumstances which would affect his or her entitlement to receive, or the rate of, the benefit being paid.  38 C.F.R. § 3.660(a)(1) (2014).  Moreover, where reduction or discontinuance of a running award of improved pension is required because of an increase in income, the reduction or discontinuance shall be made effective the end of the month in which the increase occurred.  38 C.F.R. § 3.660(a)(2).  Overpayments created by retroactive discontinuance of benefits will be subject to recovery if not waived. 38 C.F.R. § 3.660(a)(3).  The law provides that there shall be no collection of an overpayment, or any interest thereon, which results from participation in a benefit program administered under any law by VA when it is determined that collection would be against equity and good conscience.  The term "overpayment" refers only to those benefit payments made to a designated living payee or beneficiary in excess of the amount due or to which such payee or beneficiary is entitled.  38 U.S.C.A. § 5302(a) (West 2014); 38 C.F.R. § 1.962 (2014). 

In determining whether a waiver of overpayment is appropriate, VA's inquiry is focused on three distinct questions. First, VA must determine if the overpayment at issue was validly created. See Schaper v. Derwinski, 1 Vet. App. 430, 434-35 (1991) (noting that before adjudicating a waiver application, the lawfulness of the overpayment must first be decided); see also VAOPGCPREC 6-98 (holding that where the validity of the debt is challenged, that issue must be developed before the issue of entitlement to a waiver of the debt can be considered). For obvious reasons, in the absence of a valid debt, no further inquiry is necessary. 

Second, if the debt is valid, VA must determine if fraud, misrepresentation, or bad faith played a role in its creation. If it did, waiver of the overpayment is automatically precluded, and further analysis is not warranted. See 38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 1.962, 1.963(a), 1.965(b) (2014); see also Ridings v. Brown, 6 Vet. App. 544 (1994) (holding that the Board must independently address the matter of bad faith before addressing whether waiver would be appropriate).

In order to establish actual fraud, it must be determined that there was willful misrepresentation of a material fact, or the willful failure to disclose a material fact, with the intent of obtaining or retaining eligibility for VA benefits. It must be shown that the willful intent to either misrepresent or fail to disclose was done with the debtor's knowledge that such misrepresentation or failure would result in the erroneous award or erroneous retention of VA benefits. Essentially, there must be a finding that the person willfully failed to disclose a material fact or willfully misrepresented a material fact, and there must be a finding that the debtor had knowledge that such misrepresentation or failure would result in an erroneous award or erroneous retention of VA benefits. 38 C.F.R. § 1.962(b).

Misrepresentation is defined as any manifestation by words or other conduct by one person to another that, under the circumstances, amounts to an assertion not in accordance with the facts. Further, misrepresentation is an untrue statement of fact, and incorrect or false representation, and that which, if accepted, leads the mind to an apprehension of a condition other and different from that which exists. Colloquially, it is understood to mean a statement made to deceive or mislead. Black's Law Dictionary, 1001 (6th ed. 1990). The misrepresentation must be more than non-willful or mere inadvertence. 38 C.F.R. § 1.962(b). 

Bad faith is defined as unfair or deceptive dealing by one who seeks to gain thereby at another's expense. A debtor's conduct in connection with a debt arising from participation in a VA benefits/services program exhibits bad faith if such conduct, although not undertaken with actual fraudulent intent, is undertaken with intent to seek an unfair advantage, with knowledge of the likely consequences, and results in a loss to the government. 38 C.F.R. § 1.965(b)(2).

Finally, after it has been determined that the debt is valid and that fraud, misrepresentation, and/or bad faith had no part in its creation, VA must then consider whether collection of the debt would be against equity and good conscience. 38  U.S.C.A. § 5302(b) (West 2014); 38 C.F.R. §§ 1.962, 1.963, 1.965 (2014). In essence, "equity and good conscience" means fairness to both the appellant and to the government. 

The Veteran asserts that while he did sign an application for VA nonservice-connected pension stating that he had never married (and on which he listed his mother, not spouse, as his next closest contact), he was being treated at a VA detoxification program at the time, he was helped by a college student and he did not read the form which was prepared for him. He also asserts that he had sent his marriage certificate to VA when he filed a prior claim in 2007 (confirmed by a review of the file) and so he assumed VA would already have information about it. He stated that as soon as VA granted his claim he informed VA that he was married. He urged the Board to grant his waiver under undue hardship (§ 1.965) due to his financial circumstances. He stated he made a mistake without intent to deceive (See December 2014 Informal Hearing Presentation). 

Here, the record shows the Veteran submitted an application for nonservice-connected pension on December 12, 2009; this form was marked "homeless" at the top. The form lists his mother, not his spouse, as his closest contact. On Part C of the form, he stated he had never married. He listed zero net worth and income. The form shows his signature below the statement informing him that he certified the statements in the document were true and complete to his knowledge. 

VA medical records in the file confirm that the Veteran was staying at a VA domiciliary for substance abuse care at the time. However, a December 11, 2009 VA record shows he admitted he was married and that, instead of being homeless, he planned to return home after his care was completed; other records in the file confirm he did return home after treatment and was able to attend an April 2010 VA medical examination for pension.

On May 4, 2010, VA advised the Veteran pension had been granted effective January 1, 2010; it informed him the decision was based on the fact that he stated he had zero income and dependents. On May 13, 2010 (see report of general information), the Veteran called VA stating that he was married, his wife was working and she had an income likely over the amount allowed; file review for potential overpayment was requested. He sent in a follow up letter the next day with a declaration of status of dependents listing his wife. On May 18, 2010, the Veteran called VA again and was advised not to spend the current award because he would "owe it back." On May 27, 2010, VA sent the Veteran a letter stating his award was stopped and that an overpayment had been created. A June 2010 letter advised of the debt amount and waiver rights. 

In July 2011, a financial status report showed the Veteran was married and had been employed since September 2010; his wife had been employed since 1987. 

The Board must initially determine whether that overpayment was validly created. Here, neither the Veteran nor his representative has presented any argument concerning the validity of the debt. Therefore, the Veteran has not challenged the validity or creation of the overpayment.  The Board moreover notes that the facts are clear that the debt was validly created, as the income limitations for the receipt of pension, and the fact that the Veteran's household income clearly exceeded those limits is not in doubt.  Rather, he has contended that a waiver of recovery of overpayment should be granted on the basis of hardship, which will be more fully discussed below. The matter of the validity of the indebtedness is therefore not at issue.

As to the second prong, if there is an indication of fraud, misrepresentation, or bad faith in the creation of the overpayment, waiver of the overpayment is automatically precluded, and further analysis is not warranted. 38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.962, 1.963(a), 1.965(b). In the present case, the COWC determined that the facts of the case revealed bad faith on the part of the Veteran in the creation of the overpayment of VA pension benefits, which constituted a legal bar to granting the requested waiver. The Board also finds the Veteran intentionally misrepresented himself as a single veteran with no dependents. 

The evidence does not show that the Veteran did not have the mental capacity to understand the VA forms in which he was told that he had to report his income, assets and marital status; VA treatment records from that time supports the opposite. In any case, he has simply asserted he did not read the application form he signed. He was informed in writing of his award, and that the award was based on income, and he had knowledge of the income-based nature of VA nonservice-connected pension benefits. He was informed on May 18, 2010, that he was not entitled to the money and not to spend it. 

Although there is also some evidence to show that the Veteran filed for benefits in bad faith as determined by the COWC, the Board finds the Veteran's actions were more akin to misrepresentation because by signing a form which stated he read it when he did not read it, his actions were more than non-willful and were not mere inadvertence. Further, his assertion that VA should have known he was married does not account for the fact that he knew he was not homeless, his wife was working and his wife had income.  

Since misrepresentation of income in the creation of the $4,925.00 pension overpayment has been shown, waiver of recovery of this amount is precluded by law. 38 U.S.C.A. § 5302(c); 38 C.F.R. §§ 1.962, 1.963, 1.965. Thus, there is no basis for further consideration regarding the elements of equity and good conscience, such as hardship or other equitable factors. See, Farless v. Derwinski, 2 Vet. App. 555 (1992).

Although the Board sympathizes with the financial difficulties created by retrieval of this debt, the law requires its recovery. The preponderance of the evidence is against the Veteran's claim and waiver of recovery of the overpayment of VA nonservice-connected pension benefits is not warranted as it is precluded by law. 









(CONTINUED ON THE NEXT PAGE)
ORDER

Waiver of recovery of an overpayment of VA nonservice-connected pension benefits amount of $4,925.00 is barred as a matter of law and the appeal is denied.



____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


